Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 23 August 2019. Claims 1-9 and 11-14 were amended. Claims 1-15 are currently pending and have been examined.

Claim Objections
Claim 6 is objected to because of the following informalities:  in line 15 there is a punctuation period after the word “disqualified.” This appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 recites the limitation "the effect" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this element will be interpreted to say “an effect.” Appropriate correction is required.
Claim 14 recites the limitation “a method” twice, in line 1 and in line 7 it is not clear if these refer to the same method or different methods. For the purposes of examination, the element “a method” in line 7 will be interpreted as “the method.” Appropriate correction is required.
Claim 15 recites the elements of “one or more processors and a memory” and “instructions.” These elements are already present in claim 14 (to which 15 depends). Therefore, it is not clear if these are the same “one or more processors and a memory” and “instructions” recited in claim 14. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 USC § 101
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
obtaining a first data set from one or more injection devices used by the subject to apply the treatment regimen, the first data set comprising a plurality of medicament records taken over a time course, each respective medicament record in the plurality of medicament records comprising: 
(i) a respective medicament injection event including an amount of medicament injected into the subject using a respective injection device in the one or more injection devices, 
(ii) a corresponding electronic injection event timestamp within the time course that is automatically generated by the respective injection device upon occurrence of the respective medicament injection event; 
creating a plurality of consecutive time windows within the time course, wherein each time window is of the same fixed duration, 
for each respective time window, obtaining a subset of medicament records, and thereby obtaining a plurality of subsets of medicament records, wherein each respective subset of medicament records comprises a number of medicament records from the first data set, and wherein each respective medicament record within the respective subset of medicament records have a timestamp in the respective time window; 
for each respective medicament record, within each subset of medicament records of the plurality of subsets of medicament records, assigning a corresponding relative time being the relative time within the time window; 
selecting a set of subsets of medicament records from the plurality of subsets of medicament records and thereby obtaining a set of selected subsets of medicament records comprising a number of selected subsets of medicament records representing a distribution of injection events within an interval corresponding to the fixed duration of the time windows; 
obtaining one or more qualified groups of injection events within the distribution of injection events, and thereby obtaining a set of qualified groups of injection events, wherein each qualified group of injection events comprises a group-time indicator; 
for each respective qualified group of injection events within the set of qualified groups of injection events: 
(i) determining, on a temporal basis, a subset of grouped medicament records corresponding to the respective qualified group of injection events, using the group-time indicator and the relative time of each of the medicament records in each selected subset of medicament records of the set of selected subsets of medicament records, and thereby obtaining a subset of grouped medicament records, 
(ii) processing the subset of grouped medicament records of the respective qualified group of injection events and evaluating a measure of central tendency and a measure of variability of the subset of grouped medicament records to obtain display data configured to represent a measure of central tendency and a measure of variability of injection events within the respective qualified group of injection events, wherein the measure of central tendency and the measure of variability is related to the relative time.
In other words, these claim elements recite collecting data, separating it into distinct groups, and then running statistical analysis on it. Therefore, the claim as a whole is directed to “Statistical analysis of data”, which is an abstract idea because it is a mathematical concept. “Statistical analysis of data” is considered to be is a mathematical concept because it is an example of a mathematical calculation, apply statistical principles to data that has been collected.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
the device comprises one or more processors and a memory, the memory storing instructions;
communicating the display data comprising the evaluated measure of central tendency and the evaluated measure of variability of the subset of grouped medicament records to (i) the subject, (ii) to a health care provider, or (iii) to the user of the device, and thereby communicating the central tendency and the variability of the distribution of the injection events representing the set of selected subsets of medicament records.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). There is nothing in the claims that make them amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2-13 merely further describe the data being analysis, how the data is separated into groups before the analysis, or include further statistical analysis. Therefore, these claims merely further limit the abstract idea and are thereby considered to be ineligible.
Claim(s) 14-15 are parallel in nature to claim 1. Accordingly claims 14-15 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamanakos (U.S. 2016/0098848).
Regarding claim 1, Zamanakos discloses a device for communicating a dose history configured for representing a central tendency and a variability of a distribution of injections with a blood glucose regulating medicament applied by a subject with a treatment regimen:
the device comprises one or more processors and a memory, the memory storing instructions (See Zamanakos [0052] The device includes a processor module configured to perform any one of the methods described. [0155] system includes a workstation that may be any computing device (a computing device is understood to include memory and one or more processors). See Also [0326] and Fig. 1) that, when executed by the one or more processors, perform a method of: 
obtaining a first data set from one or more injection devices used by the subject to apply the treatment regimen (See Zamanakos [0025] and [0039] the system can received measured values with respect to time. Can also include an indicator of insulin , the first data set comprising a plurality of medicament records taken over a time course (See Zamanakos Fig. 23 and [0262] the system can receive (and display) data corresponding to the number of insulin boluses (i.e. “medicament”) received over time (i.e. “over a time course”), each respective medicament record in the plurality of medicament records comprising: 
(i) a respective medicament injection event including an amount of medicament injected into the subject using a respective injection device in the one or more injection devices (See Zamanakos [0148] the device can automatically detect or receive inputs, such as medication administration times and amounts (from an insulin delivery device).), 
(ii) a corresponding electronic injection event timestamp within the time course that is automatically generated by the respective injection device upon occurrence of the respective medicament injection event (See Zamanakos [0148] the device can automatically detect or receive inputs, such as medication administration times and amounts (from an insulin delivery device).); 
creating a plurality of consecutive time windows within the time course (See Zamanakos [0259] Fig. 23 “day view” charts show that the system can break the information into time windows of “overnight”, “morning”, “mid-day”, “afternoon”, and “evenings.”), wherein each time window is of the same fixed duration (See Zamanakos [0259] Fig. 23 “day view” charts show time windows that do not change if you change the time period (i.e. time period of Oct 17-Wed Oct). Therefore, the time windows have a “same fixed duration”.), 
for each respective time window, obtaining a subset of medicament records, and thereby obtaining a plurality of subsets of medicament records (See Zamanakos Fig. 23 and [0262] for each day, a histogram of the provided number of boluses is assigned to the respective bin of the histogram considering the associated time of day. These include the data already collected above (amounts and time of injection).), wherein each respective subset of medicament records comprises a number of medicament records from the first data set, and wherein each respective medicament record within the respective subset of medicament records have a timestamp in the respective time window (See Zamanakos [0148] the device can automatically detect or receive inputs, such as medication administration times and amounts (from an insulin delivery device).); 
for each respective medicament record, within each subset of medicament records of the plurality of subsets of medicament records, assigning a corresponding relative time being the relative time within the time window (See Zamanakos Fig. 23 and [0262] each bin of the histogram displayed on the screenshot of Fig. 23, comprises a number of medicament records corresponding to the time of medication, where said time is correlated at the lower part of said screenshot with each particular day and in particular with “overnight”, “morning”, “mid-day”, “afternoon”, and “evening”, being relative times within the time-window of each day.); 
selecting a set of subsets of medicament records from the plurality of subsets of medicament records and thereby obtaining a set of selected subsets of medicament records comprising a number of selected subsets of medicament records representing a distribution of injection events within an interval corresponding to the fixed duration of the time windows (See Zamanakos Fig. 23, the histogram representing the number of provided boluses is a distribution of injection events within each day comprising a plurality of subsets of medicament records.); 
obtaining one or more qualified groups of injection events within the distribution of injection events, and thereby obtaining a set of qualified groups of injection events, wherein each qualified group of injection events comprises a group-time indicator (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, where said groups are considered as “qualified groups.”); 
for each respective qualified group of injection events within the set of qualified groups of injection events: 
(i) determining, on a temporal basis, a subset of grouped medicament records corresponding to the respective qualified group of injection events, using the group-time indicator and the relative time of each of the medicament records in each selected subset of medicament records of the set of selected subsets of medicament records, and thereby obtaining a subset of grouped medicament records (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, one in the morning, one during mid-day/afternoon and one in the evening. Said period times being relative times within each day.), 
(ii) processing the subset of grouped medicament records of the respective qualified group of injection events and evaluating a measure of central tendency and a measure of variability of the subset of grouped medicament records to obtain display data (See Zamanakos Fig. 23 and [0262] the displayed bins of the histogram comprise a height and related time for each bin, representing the central tendency and variability related to the relative time for each day; furthermore, see [0303] Fig. 45 "Hovering over an area 660 may provide additional information about boluses provided, e.g., an average number of boluses per day. Hovering over area 662 may provide additional information about the variability indicated in the variability bars." (Note: a histogram can be used to evaluate central tendency and a measure of variability in a dataset).) configured to represent a measure of central tendency and a measure of variability of injection events within the respective qualified group of injection events (See Zamanakos [0026] the data presentation can include visualization using variability bars. [0058] the system can determine users mean glucose value (i.e. central tendency) or user mean glucose variability (i.e. a measure of variability). Fig. 22 and [0255] the system can display the mean value and a measure of variability using the variability bars. [0262] the system can display the bolus injections as a histogram, and a histogram can be used to evaluate central tendency and a measure of variability in a dataset.), wherein the measure of central tendency and the measure of variability is related to the relative time (See Zamanakos [0175] the information, including variability bars are illustrated over a timeframe.); and 
communicating the display data comprising the evaluated measure of central tendency and the evaluated measure of variability of the subset of grouped medicament records to (i) the subject, (ii) to a health care provider, or (iii) to the user of the device, and thereby communicating the central tendency and the variability of the distribution of the injection events representing the set of selected subsets of medicament records (See Zamanakos Fig. 23; a screenshot displaying said boluses-related qualities representing the central tendency and the variability of the injection events. The data is displayed to at least the user of the device (which may also be the subject or the health care provider).).

Regarding claim 2, Zamanakos discloses the device of claim 1 as discussed above. Zamanakos further discloses a device, wherein the step (ii) of processing the subset of grouped medicament records of the respective qualified group of injection events to obtain display data further comprises:
processing the subset of grouped medicament records of the respective qualified group of injection events to obtain display data configured to represent a measure of central tendency and a measure of variability of injection events within the respective qualified group of injection events, wherein the measure of central tendency and the measure of variability is related to the amount of medicament injected into the body (See Zamanakos Fig. 23 and [0262] the provided histogram includes insulin bolus amounts. And therefore relates the central tendency and the measure of variability to the medication injections. [0148] the device can automatically detect or receive inputs, such as medication administration times and amounts (from an insulin delivery device).).

Regarding claim 3, Zamanakos discloses the device of claim 1 as discussed above. Zamanakos further discloses a device, wherein the step of obtaining one or more qualified groups of injection events within the distribution of injection events, and thereby obtaining a set of qualified groups of injection events further comprises:
estimating a probability density function of the distribution of injections events, by using the set of selected subsets of medicament records (See Zamanakos Fig. 23 and [0262] the bolus injection data is displayed as a histogram. A histogram is a form of a probability density function.); 
identifying one or more groups of injection events within the distribution of injection events, by using the probability density function, wherein each of the identified groups of injection events are identified by a peak indicating a local maximum of the probability density function, wherein the identified peak comprises a peak value and a corresponding peak time (See Zamanakos Fig. 23 and [0262] the system can display the injection events as a histogram. The histogram has a peak that corresponds to a time and amount. [0303] the system can also include a way to display this information by hovering over the histogram to show information about the bolus events.), and thereby obtaining a set of identified groups of injection events (See Zamanakos Fig. 23 and [0262] these histograms separate the information into groups.); 
responsive to identifying one or more groups of injection events, for each respective identified group of injection events within the set of identified groups of injection events, evaluating whether the respective identified group of injection events is qualified to be communicated, comprising evaluating a function of the peak value, and deeming the respective identified group qualified to be communicated (See Zamanakos [0012] and [0013] the system can prioritize information for evaluation and display.), when the evaluated function of the peak value is above a pre-defined threshold for qualification, and thereby obtaining a set of qualified groups of injection events (See Zamanakos [0253] to [0256] the system can consider thresholds in determining how to display and filter information.); and 
wherein the step (i) of determining the subset of grouped medicament records, for each respective qualified group of injection events further comprises using the peak-time as the group-time indicator (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, one in the morning, one during mid-day/afternoon and one in the evening. Said period times being relative times within each day.).

Regarding claim 5, Zamanakos discloses the device of claim 1 as discussed above. Zamanakos further discloses a device, wherein the step of obtaining one or more qualified groups of injection events within the distribution of injection events, and thereby obtaining a set of qualified groups of injection events, further comprises:
obtaining a set of pre-defined time ranges, wherein each of the pre-defined time ranges within the set of pre-defined time ranges are defined within the fixed duration of the time windows, and wherein none of the pre-defined time ranges are overlapping another pre-defined time range within the set of pre-defined time ranges (See Zamanakos Fig. 23, the graph includes 5 predefined time ranges (overnight, morning, midday, afternoon, evening) and none of these time ranges overlap.); 
for each pre-defined time range: 
obtaining an identified group of injection events and thereby obtaining a set of identified groups of injection events (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, sorted into the predefined time ranges.), 
evaluating whether the identified group of injection events is a qualified group of injection events, and thereby obtaining a set of qualified groups of injection events (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, sorted into the predefined time ranges, where said groups are considered as “qualified groups.”); and 
wherein the step (i) of determining the subset of grouped medicament records, for each respective qualified group of injections events, further comprises using the pre-defined time range as the group-time indicator (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, sorted into the predefined time ranges. Therefore, the injection events are split into “subsets” based on the predefined time ranges.).

Regarding claim 6, Zamanakos discloses the device of claim 5 as discussed above. Zamanakos further discloses a device, wherein, for each pre-defined time range, the step of obtaining an identified group of injection events further comprises:
determining, on a temporal basis, a subset of identified medicament records of the medicament records within the set of selected subsets of medicament records, wherein the medicament records within the subset of identified medicament records have a relative time within the respective pre-defined time range (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, where said groups are considered as “qualified groups.” These groups are all based on time of day (i.e. a temporal basis).); and 
wherein the step of evaluating whether the identified group of injection events is a qualified group of injection events further comprises: 
evaluating the number of medicament records within the subset of identified medicament records (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, one in the morning, one during mid-day/afternoon and one in the evening. Said period times being relative times within each day.), 
evaluating whether the number of medicament records is above a pre-defined threshold, wherein the identified group is deemed qualified, or below a pre-defined threshold, wherein the identified group is deemed disqualified (ee Zamanakos [0012] and [0013] the system can prioritize information for evaluation and display. [0253] to [0256] the system can consider thresholds in determining how to display and filter information.); 
responsive to the identified group is deemed qualified characterizing the identified group of injection events as a qualified group of injection events (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection .

Regarding claim 7, Zamanakos discloses the device of claim 1 as discussed above. Zamanakos further discloses a device, wherein the step (ii) of processing the subset of grouped medicament records, for each respective qualified group of injection events, to obtain display data, further comprises:
associating with each qualified group of injection events: 
a shape data structure, configured for representing the central tendency and the variability of the subset of grouped medicament records corresponding to the respective qualified group of injection events (See Zamanakos Fig. 23, each part of the polygon (in the morning, or in the evening) is demonstrated by a number of bins which as a whole construct a polygon indicating the central tendency and the variability over a particular time of the day.), wherein the shape data structure comprises:
a central tendency data-structure comprising a central tendency polygon configured for visualizing a polygon with a two-dimensional shape indicating the measure of central tendency (See Zamanakos Fig. 23, each part of the polygon (in the morning, or in the evening) is demonstrated by a number of bins which as a whole construct a polygon indicating the central tendency and the variability over a particular time of the day.), 
a variability data-structure comprising a variability polygon configured for visualizing a polygon with a two-dimensional shape identifying the measure of variability (See Zamanakos Fig. 23, each part of the polygon (in the morning, or in the evening) is demonstrated by a number of bins which as a whole construct a polygon indicating the central tendency and the variability over a particular time of the day.).

Regarding claim 8, Zamanakos discloses the device of claim 1 as discussed above. Zamanakos further discloses a device, wherein the step (ii) of processing the subset of grouped medicament records, for each respective qualified group of injection events, to obtain display data, further comprises:
obtaining display data configured to represent a frequency indicator indicating the frequency of an injection event of the respective qualified group of injection events (See Zamanakos [0293] the system can obtain and record the frequency of injection events. Fig. 38 shows a statistic label “override frequency.”), wherein the frequency indicator is a function of: 
the number of medicament records in the subset of grouped medicament records over the total number of medicament records in all subsets of grouped medicament records in the set of qualified groups of injection events, or the number of medicament records in the subset of grouped medicament records over the total number of medicament records of all selected subsets medicament records in the set of selected subsets of medicament records (See Zamanakos [0293] the system can obtain and record the ; 
thereby enabling an indication on the frequency of injections in the respective qualified group of injection events, and wherein the display data further comprises the frequency indicator (See Zamanakos [0293] the system can obtain and record the frequency of injection events. Fig. 38 shows a statistic label “override frequency.”).

Regarding claim 9, Zamanakos discloses the device of claim 1 as discussed above. Zamanakos further discloses a device, wherein each respective medicament record in the plurality of medicament records further comprises:
(iii) a corresponding type of medicament injected into the subject (See Zamanakos Fig. 23; the considered injections shown in the histogram are bolus-only injections. These bolus injections are understood to be a type of medicament injected.); and 
wherein the set of selected subsets of medicament records comprises the same type of medicament and thereby represents a distribution of injection events corresponding to the respective type of medicament (See Zamanakos Fig. 23; The displayed data is associated with bolus injection records. The display shows a distribution of the same type of medicament.); and 
wherein the step (ii) of processing the subset of grouped medicament records, for each respective qualified group of injection events, to obtain display data, further comprises obtaining display data configured to represent the respective type of medicament (See Zamanakos Fig. 23; the number of boluses is displayed. Therefore, the system obtains display data configured to represent the respective type of medicament.).

Regarding claim 10, Zamanakos discloses the device of claim 9 as discussed above. Zamanakos further discloses a device, wherein:
the treatment regimen comprises a bolus insulin medicament dosage regimen with a short acting insulin medicament and a basal insulin medicament dosage regimen with a long acting insulin medicament (See Zamanakos [0025] the system can quantify and quantize indicators of insulin intake, including basal insulin and one or more boluses of insulin.).

Regarding claim 11, Zamanakos discloses the device of claim 1 as discussed above. Zamanakos further discloses a device, wherein the method further comprises:
obtaining a second data set, wherein the second data set comprises a plurality of autonomous glucose measurements of the subject within the time course and, for each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, a glucose measurement timestamp representing when the respective measurement was made (See Zamanakos Fig. 23, the middle graphical element showing glucose measurements, central tendency, i.e. average and variability as a function of time over a single day. [0148] the system can include a continuous glucose sensor. ; and 
for each respective time window, creating a set of glucose measurements, and thereby creating a plurality of sets of glucose measurements, and wherein each glucose measurement within the respective set of glucose measurements have a timestamp in the respective time window (See Zamanakos Fig. 23, the middle graphical element showing glucose measurements and the graph (and the glucose measurements) are split into the different time windows (e.g. overnight, morning, mid-day, afternoon. Evening).); 
for each respective glucose measurement, associating a corresponding relative time being the relative time within the time window, whereby the plurality of sets of glucose measurements are representing a distribution of glucose measurements within the time window (See Zamanakos Fig. 23, the middle graphical element showing glucose measurements and the graph (and the glucose measurements) are split into the different time windows (e.g. overnight, morning, mid-day, afternoon. Evening). These time windows are relative to each other.); 
calculating, for the plurality of sets of glucose measurements, the central tendency and the variability as a function of the relative time (See Zamanakos Fig. 23, the middle graphical element showing glucose measurements, central tendency, i.e. average and variability as a function of time over a single day.), 
wherein the display data further comprises the plurality of sets of glucose measurements, the corresponding relative time, and the calculated central tendency and the variability as a function of the relative time (See Zamanakos Fig. 23, the middle graphical element showing glucose measurements, central tendency, i.e. average and variability as a function of time over a single day.).

Regarding claim 12, Zamanakos discloses the device of claim 11 as discussed above. Zamanakos further discloses a device, wherein:
the display is adapted to represent a first and a second coordinate system each comprising a first axis and a second axis (See Zamanakos Fig. 23; this display shows multiple axis (i.e. axis for number of bolus and axis for glucose measurement).), and 
wherein the first coordinate system is adapted to represent the central tendency and the variability of the injection events (See Zamanakos Fig. 23; one axis of the chart includes histograms of bolus. [0262] the system can display the bolus injections as a histogram. A histogram can be used to evaluate central tendency and a measure of variability in a dataset.); and 
wherein the second coordinate system is adapted to represent the central tendency and the variability of the glucose data (See Zamanakos Fig. 23; the center axis shows the central tendency (i.e. average and median) and the variability (variability bars) of the glucose measurements.); and 
wherein the step of communicating display data further comprises: 
displaying the obtained display data, configured to represent an central tendency and a variability of injection events within a respective qualified group of injection events, in the first coordinate system on the display (See Zamanakos Fig. 23; one axis of the chart , and 
displaying the obtained display data, comprising an central tendency and a variability of the plurality of sets of glucose measurements as a function of time, in the second coordinate system on the display (See Zamanakos Fig. 23; the center axis shows the central tendency (i.e. average and median) and the variability (variability bars) of the glucose measurements. These are grouped by time of day.), and 
wherein, for the first coordinate system, the second axis represents the amount of injected medicament (See Zamanakos Fig. 23 and [0262] the provided histogram includes insulin bolus amounts. And therefore relates the central tendency and the measure of variability to the medication injections. [0148] the device can automatically detect or receive inputs, such as medication administration times and amounts (from an insulin delivery device).), and wherein, for the second coordinate system, the second axis represents a blood glucose concentration (See Zamanakos Fig. 23; the center axis shows the central tendency (i.e. average and median) and the variability (variability bars) of the glucose measurements. These are grouped by time of day.), and wherein the first axis of each coordinate systems represent the relative time and are defined within the interval defined by the time window (See Zamanakos Fig. 23; the axis shows the relative time of day, separated into five relative time intervals.).

Regarding claim 13, Zamanakos discloses the device of claim 1 as discussed above. Zamanakos further discloses a device, further adapted for communicating a life-style event history representing an central tendency and a variability of a distribution of life-style related events within the time course, which the subject has engaged in, wherein the method further comprises:
obtaining a third data set from one or more wearable life-style measurement devices used by the subject to acquire life-style data, the third data set comprises a plurality of life-style data records over the time course (See Zamanakos [0219] a user may enter information about carbohydrate intake. Fig. 23 and [0262] the system can display number of carbs as a histogram. This histogram is placed relative to time. The system can receive data from a variety of devices, including wearable devices. Therefore, the carbohydrate intake (i.e. lifestyle data) is reasonably understood to be capable of being entered on a wearable device.), each respective life-style data record in the plurality of life-style data records comprises: 
(i) a respective life-style event including a measure of intensity indicating an effect on the subject using the respective measurement device (See Zamanakos [0219] a user may enter information about carbohydrate intake. [0304] the system can display amount of carbohydrate ingested. Fig. 23 shows carbohydrates ingested relative to glucose measurements, which is understood to include a “measure of intensity indicating the effect on the subject.”) 
(ii) a corresponding electronic life-style event timestamp within the time course that is automatically generated by the respective life-style measurement device upon occurrence of the respective life-style related event, or by user actuation of the respective life-style measurement device, or a begin timestamp and an end timestamp indicating the beginning and the ending time of the life-style event engaged in by the subject (See Zamanakos [0304] the system can display amount of carbohydrate ingested and the time of day of ingestion. Therefore the system must timestamp the event for it to be able to later display the time of day.); 
for each respective time window, obtaining a subset of life-style data records, and thereby obtaining a plurality of subsets of life-style data records, wherein each respective subset of life-style data records comprises a number of life-style data records from the third data set, and wherein each respective life-style data record within the respective subset of life-style data records have a timestamp in the respective time window (See Zamanakos Fig. 23 and [0262] the histograms of the carbohydrate ingestion events are split into different time windows (the same time windows used for glucose measurements and bolus injection events).); 
for each respective life-style data record, within each subset of life-style data records of the plurality of subsets of life-style data records, assigning a corresponding relative time being the relative time within the time window (See Zamanakos Fig. 23 and [0262] the histograms of the carbohydrate ingestion events are split into different time windows (the same time windows used for glucose measurements and bolus injection events). Each carbohydrate event is grouped into one of the time windows.); 
selecting a set of subsets of life-style data records from the plurality of subsets of life-style data records and thereby obtaining a set of selected subsets of life-style data records comprising a number of selected subsets of life-style data records representing a distribution of life-style events within an interval corresponding to the fixed duration of the time windows (See Zamanakos Fig. 23 and [0262] the histograms of the carbohydrate ingestion events are split into different time windows (the same time windows used for glucose measurements and bolus injection events). Each carbohydrate event is grouped into one of the time windows. Each subset is then used in the histogram charts.); 
obtaining one or more qualified groups of life-style events within the distribution of life-style events, and thereby obtaining a set of qualified groups of life-style events, wherein each qualified group of life-style events comprises a group-time indicator (See Zamanakos Fig. 23 and [0262] the histograms of the carbohydrate ingestion events are split into different time windows (the same time windows used for glucose measurements and bolus injection events). Each carbohydrate event is grouped into one of the time windows. Each subset is then used in the histogram charts.); 
for each respective qualified group of life-style events within the set of qualified groups of life-style events: 
(i) determining, on a temporal basis, a subset of grouped life-style data records corresponding to the respective qualified group of life-style events, using the group-time indicator and the relative time of each of the life-style data records in each selected subset of life-style data records of the set of selected subsets of life-style data records, and thereby obtaining a subset of grouped life-style data records (See Zamanakos Fig. 23 and [0262] the histograms of the carbohydrate , 
(ii) processing the subset of grouped life-style data records of the respective qualified group of life-style events to obtain display data further configured to represent a measure of central tendency and a measure of variability of life-style events within the respective qualified group of life-style events, wherein the measure of central tendency and the measure of variability is related to the relative time and/or the measure of intensity (See Zamanakos Fig. 23 and [0262] the histograms of the carbohydrate ingestion events are split into different time windows (the same time windows used for glucose measurements and bolus injection events). Each carbohydrate event is grouped into one of the time windows. Each subset is then used in the histogram charts. Histogram charts can be used to evaluate central tendency and a measure of variability.); and 
communicating the display data to (i) the subject, (ii) to a health care provider, or (iii) to the user of the device, and thereby communicating the central tendency and the variability of the injection events (See Zamanakos Fig. 23; a screenshot displaying said boluses-related qualities representing the central tendency and the variability of the injection events. The data is displayed to at least the user of the device (which may also be the subject or the health care provider).).

Regarding claim 14, Zamanakos discloses a method for communicating a dose event history representing a central tendency and a variability of a distribution of a distribution injections with a blood glucose regulating medicament applied by a subject with a treatment regimen:
using a device comprising one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors (See Zamanakos [0052] The device includes a processor module configured to perform any one of the methods described. [0155] system includes a workstation that may be any computing device (a computing device is understood to include memory and one or more processors). See Also [0326] and Fig. 1), perform a method of: 
obtaining a first data set from one or more injection devices used by the subject to apply the treatment regimen (See Zamanakos [0025] and [0039] the system can received measured values with respect to time. Can also include an indicator of insulin intake in the form of bolus intake with respect to time.), the first data set comprising a plurality of medicament records taken over a time course (See Zamanakos Fig. 23 and [0262] the system can receive (and display) data corresponding to the number of insulin boluses (i.e. “medicament”) received over time (i.e. “over a time course”), each respective medicament record in the plurality of medicament records comprising: 
(i) a respective medicament injection event including an amount of medicament injected into the subject using a respective injection device in the one or more injection devices (See Zamanakos [0148] the device can automatically detect or , 
(ii) a corresponding electronic injection event timestamp within the time course that is automatically generated by the respective injection device upon occurrence of the respective medicament injection event (See Zamanakos [0148] the device can automatically detect or receive inputs, such as medication administration times and amounts (from an insulin delivery device).); 
creating a plurality of consecutive time windows within the time course (See Zamanakos [0259] Fig. 23 “day view” charts show that the system can break the information into time windows of “overnight”, “morning”, “mid-day”, “afternoon”, and “evenings.”), wherein each time window is of the same fixed duration (See Zamanakos [0259] Fig. 23 “day view” charts show time windows that do not change if you change the time period (i.e. time period of Oct 17-Wed Oct). Therefore, the time windows have a “same fixed duration”.), 
for each respective time window, obtaining a subset of medicament records, and thereby obtaining a plurality of subsets of medicament records (See Zamanakos Fig. 23 and [0262] for each day, a histogram of the provided number of boluses is assigned to the respective bin of the histogram considering the associated time of day. These include the data already collected above (amounts and time of injection).), wherein each respective subset of medicament records comprises a number of medicament records from the first data set, and wherein each respective medicament record within the respective subset of medicament records have a timestamp in the respective time window (See Zamanakos [0148] the device can automatically detect or receive inputs, such as medication administration times and amounts (from an insulin delivery device).); 
for each respective medicament record, within each subset of medicament records of the plurality of subsets of medicament records, assigning a corresponding relative time being the relative time within the time window (See Zamanakos Fig. 23 and [0262] each bin of the histogram displayed on the screenshot of Fig. 23, comprises a number of medicament records corresponding to the time of medication, where said time is correlated at the lower part of said screenshot with each particular day and in particular with “overnight”, “morning”, “mid-day”, “afternoon”, and “evening”, being relative times within the time-window of each day.); 
selecting a set of subsets of medicament records from the plurality of subsets of medicament records and thereby obtaining a set of selected subsets of medicament records comprising a number of selected subsets of medicament records representing a distribution of injection events within an interval corresponding to the fixed duration of the time windows (See Zamanakos Fig. 23, the histogram representing the number of provided boluses is a distribution of injection events within each day comprising a plurality of subsets of medicament records.); 
obtaining one or more qualified groups of injection events within the distribution of injection events, and thereby obtaining a set of qualified groups of injection events, wherein each qualified group of injection events comprises a group-time indicator (See ; 
for each respective qualified group of injection events within the set of qualified groups of injection event: 
(iii) determining, on a temporal basis, a subset of grouped medicament records corresponding to the respective qualified group of injection events, using the group-time indicator and the relative time of each of the medicament records in each selected subset of medicament records of the set of selected subsets of medicament records, and thereby obtaining a subset of grouped medicament records (See Zamanakos Fig. 23, the provided histogram comprises three groups of injection events, one in the morning, one during mid-day/afternoon and one in the evening. Said period times being relative times within each day.), 
(iv) processing the subset of grouped medicament records of the respective qualified group of injection events and evaluating a measure of central tendency and a measure of variability of the subset of grouped medicament records to obtain display data (See Zamanakos Fig. 23 and [0262] the displayed bins of the histogram comprise a height and related time for each bin, representing the central tendency and variability related to the relative time for each day; furthermore, see [0303] Fig. 45 "Hovering over an area 660 may provide additional information about boluses provided, e.g., an average number of boluses per day. Hovering over area 662 may provide additional information about the variability indicated in the variability bars." (Note: a histogram can be  configured to represent a measure of central tendency and a measure of variability of injection events within the respective qualified group of injection events (See Zamanakos [0026] the data presentation can include visualization using variability bars. [0058] the system can determine users mean glucose value (i.e. central tendency) or user mean glucose variability (i.e. a measure of variability). Fig. 22 and [0255] the system can display the mean value and a measure of variability using the variability bars. [0262] the system can display the bolus injections as a histogram, and a histogram can be used to evaluate central tendency and a measure of variability in a dataset.), wherein the measure of central tendency and the measure of variability is related to the relative time (See Zamanakos [0175] the information, including variability bars are illustrated over a timeframe.); and 
communicating the display data comprising the evaluated measure of central tendency and the evaluated measure of variability of the subset of grouped medicament records to (i) the subject, (ii) to a health care provider, or (iii) to the user of the device, and thereby communicating the central tendency and the variability of the distribution of the injection events representing the set of selected subsets of medicament records (See Zamanakos Fig. 23; a screenshot displaying said boluses-related qualities representing the central tendency and the variability of the injection events. The data is displayed to at least the user of the device (which may also be the subject or the health care provider).).

Regarding claim 15, Zamanakos discloses a computer program comprising:
instructions that, when executed by a computer having one or more processors and a memory, perform the method of claim 14 (See above mapping of claim 14).

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zamanakos (U.S. 2016/0098848) in view of Silverman (U.S. 2016/0232321).
Regarding claim 4, Zamanakos discloses the device of claim 3 as discussed above. Zamanakos further discloses a device, further comprising: 
for each respective qualified group of injection events, obtaining display data further configured to indicate a frequency of an injection event of the respective qualified group of injection events (See Zamanakos [0293] the system can obtain and record the frequency of injection events. Fig. 38 shows a statistic label “override frequency.”); 
 Zamanakos does not disclose: 
normalizing the probability density function and the peak value to obtain a normalized peak value, whereby the normalized peak value indicates the frequency of an injection event of the respective qualified group of injection events, and wherein the display data further comprises the normalized peak value.
Silverman teaches:
normalizing the probability density function and the peak value to obtain a normalized peak value, whereby the normalized peak value indicates the frequency of an injection event of the respective qualified group of injection events, and wherein the display data further comprises the normalized peak value (See Silverman [0647] the system can display information in the form of histograms (a form of probability density function) and includes options for the normalization of that information. Based on the Abstract of Silverman, these principles are understood to be applicable to any data relating to patient health (including insulin boluses). Therefore, when these general statistical principles from Silverman are applied to the insulin bolus data from Zamanakos, The system/method of the present claims is taught/disclosed.).
The system of Silverman is applicable to the disclosure of Zamanakos as they both share characteristics and capabilities, namely, they are directed to collecting and displaying patient information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zamanakos to include data normalization as taught by Silverman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zamanakos in order to facilitate display of patient information (See Silverman [0647]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626